—In a support proceeding pursuant to Family Court Act article 4, the appeal *527is from an order of the Family Court, Kings County (Esquirol, J.), dated April 15, 1991, which directed that the appellant be imprisoned for 6 months for nonpayment of child support.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant has already served his sentence of incarceration imposed under Family Court Act § 454 (3) (a), his challenges to the order of the Family Court are rendered academic (see, Matter of Madison County Support Collection Unit v Drennan, 156 AD2d 883; Ward v Ward, 71 AD2d 854). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.